Case 3:19-cv-14690-FLW-DEA Document 20 Filed 07/08/20 Page 1 of 6 PageID: 193




                               UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
                                             (609) 989-2182

       CHAMBERS OF                                                         Clarkson S. Fisher Federal Building
                                                                                   & U.S. Courthouse
    FREDA L. WOLFSON
                                                                                  402 East State Street
        CHIEF JUDGE
                                                                               Trenton, New Jersey 08608
                                           LETTER ORDER

                                                                                      July 8, 2020

Michael I. Inzelbuch, Esq.
Attorney for Plaintiff
1340 West County Line Road
Lakewood, New Jersey 08701

Lauren A. Jensen, Esq.
Deputy Attorney General
State of New Jersey
25 Market Street
Trenton, New Jersey 08625

        RE:              Lakewood Board of Education v. New Jersey Legislature, et al.,
                         Civ. Action No. 19-14690 (FLW)______________

Counsel:

        In the above-referenced action, plaintiff Lakewood Board of Education (“Lakewood”) filed
a Complaint against the New Jersey Legislature (the “Legislature”) and the New Jersey
Department of Education (the “DOE”), as well as against various state officials in their official
capacities,1 arising from the Legislature’s determination not to include approximately $30 million
in additional funding for Lakewood in New Jersey’s Annual Appropriations Act for Fiscal Year
2020 (“FY20”). In its Complaint, Lakewood asserts that the failure of the Legislature to
appropriate such funds has caused Lakewood’s students “to sustain actual damages” under federal
law. Lakewood also asserts that, because of the Legislature’s decision, Defendants have deprived
Lakewood’s students of a “thorough and efficient” public education that is guaranteed to children
in the New Jersey Constitution.



1
        The following state officials have been named as defendants: Stephen M. Sweeney, in his official
capacity as President of the New Jersey Senate; Craig J. Coughlin, in his official capacity as Speaker of the
New Jersey General Assembly; and Lamont O. Repollet, in his official capacity as Commissioner of the
DOE. These defendants, together with the Legislature and the DOE, are collectively referred to as
“Defendants” in this Letter Order.
Case 3:19-cv-14690-FLW-DEA Document 20 Filed 07/08/20 Page 2 of 6 PageID: 194



       Presently before the Court is the motion of the DOE and its Commissioner (together, the
“DOE Defendants”) to dismiss Lakewood’s Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of
the Federal Rules of Civil Procedure.2 In their motion, the DOE Defendants contend, inter alia,
that Lakewood does not have standing to assert the various claims in the Complaint. Lakewood
opposes the motion, arguing that it has third-party standing to assert claims on behalf its students.
Because the issues raised in the DOE Defendants’ motion are not complex, in lieu of a formal
opinion, I render my decision in this Letter Order, and GRANT the motion.

                                               *      *      *
        The pertinent factual and procedural history of this case is recounted below.

        The State of New Jersey operates on a fiscal year that begins on July 1 and ends on June
30 of the following calendar year. See N.J.S.A. § 52:5-1. Each year (typically in February or
March), the Governor of New Jersey is required by law to present a “budget message” for the next
fiscal year to the Legislature. See N.J.S.A. § 52:27B-20. In the budget message, the Governor
presents proposed spending priorities for the next fiscal year. Id. Although the Governor has
statutory authority to propose a budget, the power to expend and appropriate monies from the State
treasury lies exclusively with the Legislature. See N.J. Const. art. VIII, § 2, ¶ 2 (“No money shall
be drawn from the State treasury but for appropriations made by law.”). Thus, before the fiscal
year expires, the Legislature must pass an Annual Appropriations Act for the upcoming fiscal year.
Id. (“All moneys for support of the State government and for all other State purposes as far as can
be ascertained or reasonably foreseen, shall be provided for in one general appropriation law
covering one and the same fiscal year.”). Once signed by the Governor, the Annual Appropriations
Act controls state spending for the fiscal year.

        On March 5, 2019, the Governor delivered his budget message for FY20. (Compl. ¶ 15).
The Governor’s proposed budget sought to provide funding to Lakewood in addition to the state
aid that is otherwise provided for under New Jersey law. (Id. ¶ 15 & Ex. A). In particular, under
the Governor’s proposed budget, Lakewood would have received approximately $30 million more
in funding than it would have received under existing appropriations laws. (Id.)

       On June 20, 2019, the Legislature passed its Annual Appropriations Act for FY20, which
was signed into law by the Governor on June 30, 2019. See P.L. 2019, c. 150. The Annual
Appropriations Act for FY20 did not include the approximately $30 million of additional state aid
for Lakewood that was recommended by the Governor in his annual budget message. Id. As a

2
          Plaintiff does not appear to have effected service upon the other defendants named in the Complaint
(i.e., the Legislature, President Sweeney, or Speaker Coughlin). Indeed, Plaintiff has not filed any proof or
waiver of service for those defendants, as is required under Rule 4 of the Federal Rules of Civil Procedure.
See Fed. R. Civ. P. 4(l)(1) and (d)(4). Under Rule 4(m) of the Federal Rules of Civil Procedure, “[i]f a
defendant is not served within 90 days after the complaint is filed, the court—on motion or on its own after
notice to the plaintiff—must dismiss the action without prejudice against that defendant or order that service
be made within a specified time.” Fed. R. Civ. P. 4(m). In this case, the 90-day period for Lakewood to
effect service on the defendants other than the DOE Defendants has long since expired. Accordingly,
Lakewood is hereby given notice that the Complaint will be dismissed as to the unserved defendants, unless
Lakewood shows cause for its failure to prosecute this action against those defendants within fourteen (14)
days of the date hereof.


                                                      2
Case 3:19-cv-14690-FLW-DEA Document 20 Filed 07/08/20 Page 3 of 6 PageID: 195



result, on July 1, 2019, the Commissioner of the DOE sent a letter to the State Treasurer
recommending an advance of $36,033,862 in State aid to Lakewood—approximately $6 million
more than Lakewood stood to receive through the Governor’s proposed budget. (Compl. ¶ 22 &
Ex. G.) The State Treasurer approved the recommended advance in state aid and directed the DOE
to advance the sum of $36,033,862 to Lakewood. (Id. ¶ 25 & Ex. H.)

        On July 3, 2019, Lakewood filed the present five-count Complaint against Defendants in
federal district court. In the Complaint, Lakewood asserts that the additional $36 million in funds
from the DOE is insufficient in both form—in that it is a loan requiring repayment—and
substance—as Lakewood now purportedly requires a further $16,900,000 in order to provide a
“thorough and efficient” education to its students. (Compl. ¶ 24, 26.) In Counts I-IV of the
Complaint, Lakewood asserts claims pursuant to 42 U.S.C. § 1983, related to alleged violations of
the civil rights of Lakewood’s students under federal law. (Id. ¶ 28-53.)3 In Count V of the
Complaint, Lakewood asserts a separate claim pursuant to the New Jersey Civil Rights Act, related
to an alleged violation of the New Jersey State Constitution. (Id. ¶¶ 54-58.) In each Count,
Lakewood claims that Defendants have caused Lakewood’s students to “to sustain actual
damages” by committing “acts and omissions resulting in the removal of the Promised State Aid
from the FY2020 Budget.” (Id. ¶¶ 33, 35, 39, 40, 45, 47, 52, 53, 57, 58). Lakewood does not
delineate the specific relief that it seeks; instead, Lakewood vaguely asserts after each Count in
the Complaint that it “requests judgment in its favor, together with interest, costs, attorney’s fees,
and such other relief as this Court deems appropriate.” (Id. at 9, 10, 11, 13, 14.)

                                             *      *      *
        Article III of the United States Constitution limits the power of the federal judiciary to
“cases” and “controversies.” U.S. Const. art. 3, § 2. For a federal court to exercise jurisdiction
under Article III, a plaintiff must allege—and eventually prove—that it has “standing” to pursue a
claim. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61 (1992); Whitmore v. Arkansas,
495 U.S. 149, 155 (1990). The “irreducible constitutional minimum” of standing requires the
plaintiff to demonstrate (1) that it has “suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial
decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 560-
561). As relevant in this case, to satisfy the third requirement, i.e., redressability, the plaintiff must
establish that there is “a substantial likelihood that the requested relief will remedy the alleged
injury in fact.’” Toll Bros. v. Twp. of Readington, 555 F.3d 131, 143 (3d Cir. 2009) (quoting
Vermont Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 771 (2000)).
        Apart from the constitutional requirements for standing, courts have also recognized the
“the longstanding basic rule” that “in the ordinary course, a litigant must assert his or her own
legal rights and interests, and cannot rest a claim to relief on the legal rights or interests of third
parties.” Amato v. Wilentz, 952 F.2d 742, 748 (3d Cir. 1991) (quoting Powers v. Ohio, 499 U.S.
400, 410 (1991)). This rule against third-party standing, which “stems from prudential concerns,”

3
        More specifically, Lakewood asserts that Defendants have violated the students’ rights under the
following federal laws: Title VI of the Civil Rights Act of 1964 (see Count I, Compl. ¶¶ 28-35); the Equal
Protection clause of the Fourteenth Amendment to the United States Constitution (see Count II, Compl. ¶¶
36-40); the Individuals with Disabilities Education Act (see Count III, Compl. ¶¶ 41-47); and Section 504
of the Rehabilitation Act of 1973 (see Count IV, Compl. ¶¶ 48-53).


                                                    3
Case 3:19-cv-14690-FLW-DEA Document 20 Filed 07/08/20 Page 4 of 6 PageID: 196



rather than the Constitution, serves at least two purposes. Id. (citations omitted). “First, the rule
fosters judicial restraint: courts faced with unsettled questions avoid pronouncements that are
perhaps unnecessary and undesirable because the rightholders do not wish to assert their rights.”
Id. (citing Sec’y of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 955 (1984); Singleton v.
Wulff, 428 U.S. 106, 113-14 (1976) (plurality opinion)). “Second, the rule assures concrete, sharp
presentation of the issues and enables courts to avoid ruling on abstract grievances. Generally, the
third party will be the best advocate of its own position, whereas the party attempting to assert the
rights of another ‘may place a slightly different, self-interested “spin” on its presentation.’” Id.
(citing Munson, 467 U.S. at 955; Singleton, 428 U.S. at 114).
        The prohibition against third-party standing, however, is not absolute. The Supreme Court
has found that the principles animating these prudential concerns are not subverted if the plaintiff
can demonstrate a requisite degree of injury to itself and if, under the circumstances, the injured
third party on whose behalf the plaintiff is proceeding would likely not be able to pursue its own
claims. See, e.g. Craig v. Boren, 429 U.S. 190, 193-94 (1976); Eisenstadt v. Baird, 405 U.S. 438,
443-46 (1972); Barrows v. Jackson, 346 U.S. 249, 258 (1953). Based on that recognition, third-
party standing is permitted so long as the plaintiff can satisfy three “criteria”: (1) the plaintiff “must
have suffered an ‘injury in fact,’ thus giving him or her a ‘sufficiently concrete interest’ in the
outcome of the issue in dispute”; (2) the plaintiff and the injured third party must have a “close
relation[ship]”; and (3) “there must exist some hindrance to the third party’s ability to protect his
or her own interests.” Powers, 499 U.S. at 411 (citations omitted); see also Holland v. Rosen, 895
F.3d 272, 287 (3d Cir. 2018); Pa. Psychiatric Soc’y v. Green Spring Health Servs., Inc., 280 F.3d
278, 287-88 (3d Cir. 2002); Amato, 952 F.2d at 749.
                                              *      *      *
        In this case, Lakewood asserts claims on behalf of its students, rather than claims on
Lakewood’s own behalf.4 Therefore, Lakewood must satisfy both the constitutional requirements
for Article III standing as well as the prudential criteria for third-party standing. Having examined
Lakewood’s claims, as well as the parties’ arguments in connection with the present motion, I find
that Lakewood has failed to demonstrate that a favorable decision against the DOE Defendants
would provide Lakewood with any redress—which is a requirement for constitutional standing—
or that the injured third parties in this case (i.e., the students) face any real obstacles to pursuing
their own claims—which is necessary for third-party standing.
        With respect to redressability, Lakewood claims in its opposition papers that it is seeking
“prospective relief to the ongoing funding deficit that is causing Lakewood to fail to provides its
students a ‘[t]horough and [e]fficient’ education.” (Pl. Opening Br. at 5, ECF No. 12). “In other
words,” Lakewood contends, it “is petitioning the Court to order that the Legislature appropriate
adequate funds to Lakewood.” (Id.) As an initial matter, I note that this demand for relief appears
nowhere in Lakewood’s Complaint. However, even assuming that this Court could grant such
relief against the Legislature (which body, as noted above, does not appear to have been served),
the Court could not grant such relief against the DOE Defendants, because the authority to
appropriate funds in New Jersey lies exclusively with the Legislature. See N.J. Const. art. VIII, §

4
        In their respective briefs, the parties both appear to characterize Lakewood’s claims as third-party
claims brought on behalf of its students. This characterization is confirmed by the inclusion by Lakewood
of the following language in each of the five Counts of the Complaint: “Defendants have caused
Lakewood’s . . . students to sustain actual damages.” (Compl. ¶ 35, 40, 47, 53, 58 (emphasis added).)


                                                     4
Case 3:19-cv-14690-FLW-DEA Document 20 Filed 07/08/20 Page 5 of 6 PageID: 197



2, ¶ 2 (“No money shall be drawn from the State treasury but for appropriations made by law.”);
City v. of Camden v. Byrne, 82 N.J. 133, 148 (1980) (“[T]he power and authority to appropriate
funds lie solely and exclusively with the legislative branch of government.”). While there “appears
to be an exception to the general rule requiring a legislative appropriation” if the plaintiff can show
that “there is a constitutional right to payment,” Baraka v. McGreevey, 481 F.3d 187, 204 (3d Cir.
2007) (citing New Jersey Div. of Youth & Family Servs. v. D.C., 118 N.J. 388, 571 A.2d 1295,
1301 (1990); Robinson v. Cahill, 69 N.J. 133, 351 A.2d 713 (1975)), Lakewood has made no
attempt at showing that this exception applies in this case.5 Thus, I find that Plaintiff has failed to
demonstrate that a favorable decision in this case against the DOE Defendants would provide
Lakewood with any redress.
         Turning to the issue of third-party standing, Lakewood claims in its opposition papers that
Lakewood’s students face obstacles to protecting their own interests because they “are minors that
are unable to assert their own claims in court.” (Pl. Opening Br. at 8, ECF No. 12.) Additionally,
Lakewood asserts that “any discrimination or similar claim brought by any single student would
be vulnerable to the State asserting that such a claim is too far attenuated from the funding shortfall
that is the basis of the claim.” (Id.) I find neither of these arguments persuasive. First, while
minor students often do not have the capacity to file lawsuits on their own, their parents or
guardians may—and, in the Court’s experience, they frequently do—file lawsuits on behalf of
students. See Fed. R. Civ. P. 17(c). Second, Lakewood’s speculation of what the State may or
may not argue in response to potential individual claims by students is insufficient to show that
Lakewood’s students are prevented from pursuing their own claims. Unlike in the key cases in
which the Supreme Court has permitted third-party claims, there is no indication here that the
students or their parents face any obstacles to litigating their claims themselves. Thus, I find that
Lakewood has failed to overcome the general prohibition against third-party standing.6

                                               *      *      *
       In sum, Lakewood has not established that a favorable decision against the DOE
Defendants would provide Lakewood with any redress in this case or that Lakewood’s students
face any real obstacles to pursuing their own claims. Thus, Lakewood has failed to satisfy both

5
        The DOE Defendants did not raise the issue of redressability in their opening brief, but instead
waited to raise it in their reply brief. (See Defs. Reply Br., at 3-4, ECF No. 15.) Under normal
circumstances, I would not expect a plaintiff to respond to arguments in opposition that were not first raised
in a defendant’s opening brief. In this case, however, Lakewood filed a sur-reply (albeit, without first
seeking leave of the Court to do so) and, therefore, has had a sufficient opportunity to respond to the DOE
Defendants’ argument regarding the Court’s lack of authority to grant relief. Lakewood failed to use that
opportunity.
6
         The parties also dispute whether Lakewood has suffered a sufficient “injury” to satisfy the
prudential criteria for standing. In its opposition brief, Lakewood asserts that it meets this requirement
because the school district’s “failure to provide its students with an adequate education means that it is
potentially liable in lawsuits brought by those students or their families.” (Pl. Opp. Br. at 7, ECF No. 12.)
Although the risk of potential future litigation is likely too “conjectural or hypothetical” to establish the
requisite “injury-in-fact” for constitutional standing purposes, see Stevens, 529 U.S. at 771, it is not clear
whether such an “injury” is sufficient for prudential standing purposes. In any event, I need not decide that
issue in this case, since I find that Lakewood has failed to show that any of the alleged harms suffered by
Lakewood’s students are redressable by a favorable decision against the DOE Defendants.


                                                      5
Case 3:19-cv-14690-FLW-DEA Document 20 Filed 07/08/20 Page 6 of 6 PageID: 198



the constitutional requirements for Article III standing and the prudential criteria for third-party
standing. Accordingly, the DOE Defendants’ motion to dismiss is GRANTED for lack of
standing pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.7
IT IS SO ORDERED.

                                                                             /s/ Freda L. Wolfson
                                                                             Hon. Freda L. Wolfson
                                                                             U.S. Chief District Judge




7
          I note that, even if Lakewood had established its standing to bring the asserted claims, Lakewood’s
failure to state a specific demand for relief in its Complaint would provide alternative grounds for granting
the present motion. See Fed. R. Civ. P. 8(a) (stating that “[a] pleading that states a claim for relief must
contain . . . a demand for the relief sought, which may include relief in the alternative or different types of
relief”).


                                                      6
